Citation Nr: 0823064	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to December 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a chronic lumbar 
condition.  In May 2006, the veteran testified before the 
undersigned Veterans Law Judge at a travel board hearing held 
at the RO.  The Board then remanded the claim for additional 
development in August 2006. 


FINDINGS OF FACT

The veteran's low back disorder first manifested many years 
after his separation from service and is unrelated to his 
period of service or to any incident therein.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for some disorders, including 
arthritis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).

The veteran, in written statements and in testimony before 
the Board, contends that his current chronic lumbar condition 
resulted from an in-service training incident in which he 
fell while running up a hill and carrying a machine gun.  
According to the veteran, the gun tumbled on him as he fell 
down the hill.  As a result of that incident, the veteran now 
maintains, he injured his back, but nonetheless continued 
with the training maneuver because his commanding officers 
insisted he "take the hill."  The veteran acknowledges that 
he did not seek medical treatment after the incident.  

The veteran's service medical records are void of any 
complaints, diagnoses, or treatment of a spine injury or 
other back problems.  On examination prior to his separation 
from service in December 1961, the veteran did not complain 
of any back problems, and clinical evaluation was negative 
for any back abnormalities.  
The veteran and his spouse testified at the May 2006 Board 
hearing that he sought treatment with private physicians and 
chiropractors in New York within a year after leaving 
service.  However, the veteran did not provide VA with any 
medical records from those medical providers.  Nor did he 
provide VA with any other information that would enable VA to 
request that information on his behalf.  Consequently, any 
information that may have been elicited in support of the 
veteran's service connection claim has not been not obtained 
because of his failure to cooperate.  In this regard, the 
Board reminds the veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Given that the record contains no evidence of any complaints, 
diagnoses, or treatment for back problems in service, or 
within one year after the veteran's separation from service, 
the Board finds that chronicity of in service is not 
established in this case.  38 C.F.R. § 3.303(b).  As 
chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support 
the veteran's claim for service connection.  38 C.F.R. § 
3.303(b).  

The Board acknowledges that the veteran authorized VA to 
obtain records from private medical providers who reportedly 
treated him for back problems from the mid-1980s until the 
present.  While VA sent and received positive responses from 
most of those providers, it was unable to obtain records from 
M. Porth, M.D, who notified VA that the veteran was not his 
patient, and Holy Cross Hospital, which informed VA that any 
medical records it may have had for the veteran had been 
destroyed.  Additionally, the notice that VA sent to Richard 
Mazlin, D.C., was returned as undeliverable due to an 
incorrect mailing address.  The veteran was advised that the 
records from those three medical providers were unavailable, 
but did not respond to VA's request for additional 
information.  Accordingly, the Board concludes that all 
reasonable efforts were made by the VA to obtain private 
medical evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
respect to the development of the evidence is required.
The available post-service medical evidence establishes that 
in September and October 1994, the veteran sought private 
medical treatment for right-sided lower back pain and 
"sciatic-like symptoms," which, according to the veteran, 
had recently flared up and were becoming progressively worse.  
It was noted that the veteran had undergone Magnetic 
Resonance Imaging (MRI) in the past, which was negative for 
any back abnormalities.  The veteran reported a history of 
epidural steroid injections for treatment of chronic back and 
leg pains.  He also stated that he had previously undergone 
three epidural blocks for back pain and was currently 
receiving radiation to the right lateral thigh.  It was 
further noted that the veteran had undergone a positive 
myelogram many years ago.  The veteran denied any new 
activity or trauma that might have affected his back, other 
than "lifting things at work."  No extremity numbness or 
weakness was indicated.  Nor was there any change in bowel or 
bladder habit.  Physical examination revealed limited range 
of motion, ranging from 50 to 80 percent of normal, but with 
no evidence of sensory or motor deficit.  A straight leg 
raising test was positive.  The veteran was prescribed 
Percocet for his symptoms, and his private physician 
recommended that he undergo another MRI.  No mention was made 
of any relationship between the veteran's military service 
and his current back pain.  

In June 1995, the veteran underwent a L5-S1 right laminectomy 
to address his ongoing low back pain.  After suffering an on-
the-job injury in February 1997, he experienced lower back 
pain extending across his buttocks.  X-rays taken at that 
time revealed residuals from his previous June 1995 
laminectomy with evidence of scar formation in the right 
lateral recess extending toward the neural foramen.  The 
right S1 nerve root was noted to be slightly enlarged within 
the central canal, but with no evidence of retraction or 
displacement.

In August 2001, the veteran began treatment at a VA Medical 
Center, where he reported a prior history of cervical and 
lumbar spine fusions and cholescystomy.  The record 
thereafter shows that the veteran has continued to receive 
treatment for his low back problems, including an 
epiduralysis of adhesions in March 2002 and an August 2003 
MRI examination showing degenerative changes and disc disease 
throughout the lumbar spine.  

In a July 2003 statement, one of the veteran's private 
treating physicians noted that the veteran had reported 
"several falls and accidents" during his military service 
in 1961.  The physician opined that this history may have 
contributed to the veteran's chronic lumbar condition.  
Significantly, however, the physician did not provide a 
rationale for his opinion or indicate that it was based on 
any evidence other than the veteran's own statements.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Although supportive of the veteran's claim, the Board finds 
his private treating physician's July 2003 statement to be of 
limited probative value.  That opinion is speculative in 
nature and based solely on history as reported by the 
veteran.  As such, it is no more probative than the facts 
alleged by the veteran.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (Medical opinions employing the phrase 'may' or 'may 
not' are speculative); Swann v. Brown, 5 Vet. App. 229 
(1993).  That opinion only opines about a possible 
relationship.  A possibility of relationship does not provide 
medical evidence demonstrating that such a relationship is as 
likely as not.  Moreover, the private physician did not 
provide any medical rationale specifically linking the 
veteran's current chronic lumbar condition to his period of 
active service, nor offer a medical opinion on the issue of 
when the condition began.  Therefore, there is no competent 
medical evidence in the private physician's July 2003 opinion 
that relates any low back disorder to service.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

While the veteran asserts that he has had trouble with his 
lower back since his separation from service, the first 
clinical evidence of record of back problems is dated in 
September 1994, more than 32 years after he left active 
service.  In view of the lengthy period without complaints, 
diagnoses, or treatment related to low back problems, there 
is no evidence of a continuity of symptomatology, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence of 
treatment for or complaints regarding low back problems 
during the veteran's period of active service.  As there is 
no evidence of treatment for or complaints of this condition 
during service, the Board finds that a VA examination is not 
required in this case.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board has considered the veteran's assertions and those 
of his spouse that his disability is related to his period of 
active service.  Lay evidence is one type of evidence that 
the Board must consider when a veteran's claim seeks 
disability benefits.  38 C.F.R. § 3.307(b) (2007).  However, 
as laypersons, neither the veteran nor his spouse is 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142  F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about the symptoms that he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Nor are the veteran's assertions probative to the extent that 
he relates his currently diagnosed back problems to his 
active service.  As a lay person, the veteran is not 
competent to opine as to medical etiology or to render 
medical opinions. Barr v. Nicholson, 21 Vet. App. 303 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his chronic lumbar condition and his time in 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's chronic lumbar condition first manifested many 
years after his period of active service and is not related 
to his active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and August 
2006, a rating decision in August 2003, and a statement of 
the case in May 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


